          Case 2:20-cv-01143-DLR Document 63 Filed 07/02/20 Page 1 of 9



 1   Roopali H. Desai (024295)
     D. Andrew Gaona (028414)
 2   Kristen Yost (034052)
 3   COPPERSMITH BROCKELMAN PLC
     2800 North Central Avenue, Suite 1900
 4   Phoenix, Arizona 85004
     T: (602) 381-5478
 5
     F: (602) 224-6020
 6   rdesai@cblawyers.com
     agaona@cblawyers.com
 7   kyost@cblawyers.com
 8
     Attorneys for Defendant Arizona Secretary of State
 9
10                         UNITED STATES DISTRICT COURT

11                                 DISTRICT OF ARIZONA

12   The Arizona Democratic Party; The             )   No. CV-20-01143-PHX-DLR
     Democratic National Committee; DSCC,          )
13                                                 )
                         Plaintiffs,               )   ANSWER OF DEFENDANT KATIE
14                                                 )   HOBBS, IN HER OFFICIAL
     v.                                            )   CAPACITY AS ARIZONA
15                                                 )   SECRETARY OF STATE
     Katie Hobbs, in her official capacity as      )
16   Arizona Secretary of State; Edison            )
17   Wauneka, in his official capacity as          )
     Apache County Recorder; David Stevens,        )
18   in his official capacity as Cochise County    )
     Recorder; Patty Hansen, in her official       )
19   capacity as Coconino County Recorder;         )
     Sadie Jo Bingham, in her official capacity    )
20   as Gila County Recorder; Wendy John, in       )
     her official capacity as Graham County        )
21   Recorder; Shari Milheiro, in her official     )
     capacity as Greenlee County Recorder;         )
22   Richard Garcia, in his official capacity as   )
     La Paz County Recorder; Adrian Fontes, in     )
23   his official capacity as Maricopa County      )
24   Recorder; Kristi Blair, in her official       )
     capacity as Mohave County Recorder;           )
25   Michael Sample, in his official capacity as   )
     Navajo County Recorder; F. Ann                )
26   Rodriguez, in her official capacity as Pima   )
     County Recorder; Virginia Ross, in her        )
27   official capacity as Pinal County Recorder;   )
     Suzanne Sainz, in her official capacity as    )
28
     {00502735.3 }
        Case 2:20-cv-01143-DLR Document 63 Filed 07/02/20 Page 2 of 9



 1   Santa Cruz County Recorder; Leslie                   )
     Hoffman, in her official capacity as                 )
 2   Yavapai County Recorder; and Robyn                   )
     Stallworth Pouquette, in her official                )
 3   capacity as Yuma County Recorder,                    )
                                                          )
 4                                Defendants.             )
 5                                                        )

 6                   Defendant Katie Hobbs, in her official capacity as Arizona Secretary of State
 7   (“Secretary”) answers Plaintiffs’ Complaint for Declaratory and Injunctive Relief [Dkt. 1
 8   (“Complaint”)] as follows:
 9                                         NATURE OF THE CASE
10                   1.    Paragraph 1 of the Complaint states only legal conclusions to which no
11   response is required. The cited decisions of the United States Supreme Court speak for
12   themselves.
13                   2.    Responding to the allegations in Paragraph 2, the Secretary admits that
14   these allegations appear to generally describe Plaintiffs’ claims in this lawsuit. The
15   Secretary lacks knowledge or information sufficient to form a belief about the truth of the
16   remaining allegations in this paragraph.
17                   3.    The Secretary admits the allegations in Paragraph 3.
18                   4.    The Secretary admits the allegations in Paragraph 4.
19                   5.    Responding to the allegations in Paragraph 5, the Secretary admits the first
20   two sentences. With respect to the third sentence, the Secretary admits that each general
21   election cycle, some mail ballots are rejected because the mail ballot affidavit is not
22   signed or the signature does not match the signature in the voter’s registration record. The
23   Secretary lacks knowledge or information sufficient to form a belief about the truth of the
24   remaining allegations.
25                   6.    Responding to the allegations in Paragraph 6, the Secretary admits that
26   certain mail ballots cast by registered voters may be rejected by elections officials during
27   the signature verification process due to a missing or mismatched signature, and that
28   Arizona law now provides for a “post-Election Day opportunity” to confirm to election

     {00502735.3 }                                       -2-
        Case 2:20-cv-01143-DLR Document 63 Filed 07/02/20 Page 3 of 9



 1   officials that the signature on the mail ballot affidavit is actually theirs. The Secretary
 2   lacks knowledge or information sufficient to form a belief about the truth of the remaining
 3   allegations in that paragraph.
 4                   7.    Responding to the allegations in Paragraph 7, the Secretary admits that “[i]n
 5   the upcoming 2020 General Election, not all mail ballots that are initially rejected will be
 6   treated equally regarding the ability of a voter to ‘cure’ his or her ballot.” The Secretary
 7   lacks knowledge or information sufficient to form a belief about the truth of the remaining
 8   allegations in that paragraph.
 9                   8.    Responding to the allegations in Paragraph 8, the Secretary admits that
10   “[v]oters whose signatures on their mail ballots do not match the signature in the voter’s
11   registration record are afforded an opportunity to correct their signature after Election
12   Day, for up to five days” after any election with a federal race, or for up to three days
13   after any other election. The Secretary admits the second sentence of Paragraph 8 based
14   on the 2019 Elections Procedures Manual as approved by the Arizona Attorney General
15   and Governor. The Secretary lacks knowledge or information sufficient to form a belief
16   about the truth of the remaining allegations in that paragraph.
17                                       JURISDICTION AND VENUE
18                   9.    The Secretary admits the allegations in Paragraph 9.
19                   10.   The Secretary admits the allegations in Paragraph 10.
20                   11.   The Secretary admits the allegations in Paragraph 11.
21                   12.   The Secretary lacks knowledge or information sufficient to form a belief
22   about the truth of the allegations in Paragraph 12.
23                   13.   The Secretary admits the allegations in Paragraph 13.
24                   14.   The Secretary admits the allegations in Paragraph 14.
25                                                  PARTIES
26                   15.   The Secretary lacks knowledge or information sufficient to form a belief
27   about the truth of the allegations in Paragraph 15.
28

     {00502735.3 }                                       -3-
        Case 2:20-cv-01143-DLR Document 63 Filed 07/02/20 Page 4 of 9



 1                   16.   The Secretary lacks knowledge or information sufficient to form a belief
 2   about the truth of the allegations in Paragraph 16.
 3                   17.   The Secretary lacks knowledge or information sufficient to form a belief
 4   about the truth of the allegations in Paragraph 17.
 5                   18.   The Secretary lacks knowledge or information sufficient to form a belief
 6   about the truth of the allegations in Paragraph 18.
 7                   19.   The Secretary lacks knowledge or information sufficient to form a belief
 8   about the truth of the allegations in Paragraph 19.
 9                   20.   The Secretary lacks knowledge or information sufficient to form a belief
10   about the truth of the allegations in Paragraph 20.
11                   21.   The Secretary lacks knowledge or information sufficient to form a belief
12   about the truth of the allegations in Paragraph 21.
13                   22.   The Secretary lacks knowledge or information sufficient to form a belief
14   about the truth of the allegations in Paragraph 22.
15                   23.   The Secretary lacks knowledge or information sufficient to form a belief
16   about the truth of the allegations in Paragraph 23.
17                   24.   The Secretary lacks knowledge or information sufficient to form a belief
18   about the truth of the allegations in Paragraph 24.
19                   25.   The Secretary lacks knowledge or information sufficient to form a belief
20   about the truth of the allegations in Paragraph 25.
21                   26.   Responding to the allegations in Paragraph 26, the Secretary admits the
22   first, third, and fourth sentences of that paragraph. With respect to the second sentence of
23   that paragraph, the Secretary admits that she has certain authority over the “voting process
24   in Arizona” and certain “authority to carry out that responsibility.” The Secretary lacks
25   knowledge or information sufficient to form a belief about the truth of the remaining
26   allegations in that paragraph.
27                   27.   The Secretary admits the allegations in Paragraph 27.
28                   28.   The Secretary admits the allegations in Paragraph 28.

     {00502735.3 }                                      -4-
        Case 2:20-cv-01143-DLR Document 63 Filed 07/02/20 Page 5 of 9



 1                   29.   The Secretary admits the allegations in Paragraph 29.
 2                   30.   The Secretary admits the allegations in Paragraph 30.
 3                   31.   The Secretary admits the allegations in Paragraph 31.
 4                   32.   The Secretary admits the allegations in Paragraph 32.
 5                   33.   The Secretary admits the allegations in Paragraph 33.
 6                   34.   The Secretary admits the allegations in Paragraph 34.
 7                   35.   The Secretary admits the allegations in Paragraph 35.
 8                   36.   The Secretary admits the allegations in Paragraph 36.
 9                   37.   The Secretary admits the allegations in Paragraph 37.
10                   38.   The Secretary admits the allegations in Paragraph 38.
11                   39.   The Secretary admits the allegations in Paragraph 39.
12                   40.   The Secretary admits the allegations in Paragraph 40.
13                   41.   The Secretary admits the allegations in Paragraph 41.
14                                         STATEMENT OF FACTS
15                   42.   The Secretary admits the allegations in Paragraph 42.
16                   43.   The Secretary admits the allegations in Paragraph 43.
17                   44.   Responding to the allegations in Paragraph 44, the Secretary denies the first
18   sentence of that paragraph. With respect to the second sentence, the Secretary admits that
19   voters’ “signatures change” at times. The Secretary lacks knowledge or information
20   sufficient to form a belief about the truth of the remaining allegations in that paragraph.
21                   45.   Responding to the allegations in Paragraph 45, the Secretary lacks
22   knowledge or information sufficient to form a belief about the truth of the phrase “perhaps
23   in recognition of the fact that the signature verification process invariably disenfranchises
24   lawful voters.” The Secretary admits the remaining allegations in that paragraph.
25                   46.   The Secretary admits the allegations in Paragraph 46.
26                   47.   The Secretary admits the allegations in Paragraph 47.
27
28

     {00502735.3 }                                       -5-
        Case 2:20-cv-01143-DLR Document 63 Filed 07/02/20 Page 6 of 9



 1                   48.   Responding to the allegations in Paragraph 48, the Secretary admits the first
 2   sentence of that paragraph. The Secretary lacks knowledge or information sufficient to
 3   form a belief about the truth of the remaining allegations in that paragraph.
 4                   49.   The Secretary admits the allegations in Paragraph 49.
 5                   50.   The Secretary admits the allegations in Paragraph 50.
 6                   51.   The Secretary lacks knowledge or information sufficient to form a belief
 7   about the truth of the allegations in Paragraph 51.
 8                   52.   The Secretary lacks knowledge or information sufficient to form a belief
 9   about the truth of the allegations in Paragraph 52.
10                   53.   The Secretary lacks knowledge or information sufficient to form a belief
11   about the truth of the allegations in Paragraph 53.
12                   54.   The Secretary lacks knowledge or information sufficient to form a belief
13   about the truth of the allegations in Paragraph 54.
14                   55.   The Secretary lacks knowledge or information sufficient to form a belief
15   about the truth of the allegations in Paragraph 55.
16                   56.   The Secretary lacks knowledge or information sufficient to form a belief
17   about the truth of the allegations in Paragraph 56.
18                   57.   The Secretary lacks knowledge or information sufficient to form a belief
19   about the truth of the allegations in Paragraph 57.
20                   58.   Responding to the allegations in Paragraph 58, the Secretary admits that the
21   law already requires that counties allow voters to correct or confirm inconsistent
22   signatures for up to five days after the election if the election includes a federal race. The
23   Secretary lacks knowledge or information sufficient to form a belief about the truth of the
24   remaining allegations in that paragraph.
25
26
27
28

     {00502735.3 }                                       -6-
        Case 2:20-cv-01143-DLR Document 63 Filed 07/02/20 Page 7 of 9



 1                                                  COUNT I
 2    (Undue Burden on the Right to Vote in Violation of the First Amendment and the
 3                         Equal Protection Clause of the Fourteenth Amendment)
 4                   59.   Paragraph 59 contains no new allegations, and the Secretary incorporates
 5   by reference her responses to Paragraphs 1-58, supra.
 6                   60.   Paragraph 60 contains only legal conclusions to which no response is
 7   required. The cited decisions of the United States Supreme Court speak for themselves.
 8                   61.   Paragraph 61 contains only legal conclusions to which no response is
 9   required. The cited decision of the United States Supreme Court speaks for itself.
10                   62.   The Secretary lacks knowledge or information sufficient to form a belief
11   about the truth of the allegations in Paragraph 62.
12                   63.   The Secretary lacks knowledge or information sufficient to form a belief
13   about the truth of the allegations in Paragraph 63.
14                                                  COUNT II
15       (Denial of Procedural Due Process in Violation of the Fourteenth Amendment)
16                   64.   Paragraph 64 contains no new allegations, and the Secretary incorporates
17   by reference her responses to Paragraphs 1-63, supra.
18                   65.   Paragraph 65 contains only legal conclusions to which no response is
19   required. The cited decisions of the United States Court of Appeals for the Ninth Circuit
20   speak for themselves.
21                   66.   The Secretary lacks knowledge or information sufficient to form a belief
22   about the truth of the allegations in Paragraph 66.
23                   67.   The Secretary lacks knowledge or information sufficient to form a belief
24   about the truth of the allegations in Paragraph 67.
25                   68.   Responding to the allegations in Paragraph 68, the Secretary admits that the
26   law already requires that counties allow voters to correct or confirm inconsistent
27   signatures for up to five days after the election if the election includes a federal race. The
28

     {00502735.3 }                                       -7-
        Case 2:20-cv-01143-DLR Document 63 Filed 07/02/20 Page 8 of 9



 1   Secretary lacks knowledge or information sufficient to form a belief about the truth of the
 2   remaining allegations in that paragraph.
 3                   69.    The Secretary lacks knowledge or information sufficient to form a belief
 4   about the truth of the allegations in Paragraph 69.
 5                   70.    The Secretary denies any matter not specifically admitted herein, including
 6   headings, footnotes, and other material.
 7                                            PRAYER FOR RELIEF
 8                   Responding to Plaintiffs’ prayer for relief, the Secretary states that because of the
 9   State’s intervention in this matter, and to preserve State and judicial resources, she takes
10   a nominal position regarding Plaintiffs’ request for substantive relief in the form of a
11   declaratory judgment and a permanent injunction. The Secretary denies that Plaintiffs
12   should be entitled to an award of their costs, fees, expenses, and reasonable attorneys’
13   fees as against her.
14
15                   Respectfully submitted this 2nd day of July, 2020.
16                                                       COPPERSMITH BROCKELMAN PLC
17                                                       By s/ Roopali H. Desai
18                                                             Roopali H. Desai
                                                               D. Andrew Gaona
19                                                             Kristen Yost
20                                                       Attorneys for Defendant
                                                          Katie Hobbs
21
22
23
24
25
26
27
28

     {00502735.3 }                                         -8-
        Case 2:20-cv-01143-DLR Document 63 Filed 07/02/20 Page 9 of 9



 1                                       CERTIFICATE OF SERVICE
 2                   I hereby certify that on July 2, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to all CM/ECF registrants.
 5
 6                                                    s/ Verna Colwell

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {00502735.3 }                                      -9-
